Filed 3/24/22 P. v. Dickinson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----
 THE PEOPLE,                                                                                   C094493

                    Plaintiff and Respondent,                                      (Super. Ct. No. STK-CRF-
                                                                                      DV-2021-0001458)
           v.

 ARMAND IGNATIUS DICKINSON,

                    Defendant and Appellant.




         Appointed counsel for defendant Armand Ignatius Dickinson filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) After examining the record, we find no arguable error that would result
in a disposition more favorable to defendant and affirm the judgment.

                             FACTS AND HISTORY OF THE PROCEEDINGS
         In February 2021, defendant was charged with corporal injury to a spouse,
cohabitant, or parent of a child (Pen. Code, § 273.5; subd. (a); count one; all statutory
section citations that follow are found in the Penal Code unless otherwise noted), assault
with force likely to produce great bodily injury (§ 245, subd. (a)(1); count two), robbery
(§ 211; count three), criminal threats (§ 422, subd. (a); count four), and cruelty to a child



                                                             1
by inflicting injury (§ 273a, subd. (b); count five). As to counts one, two, and three, it
was further alleged that defendant personally inflicted great bodily injury during the
offenses, causing the offenses to be serious felonies (§§ 12022.7, subd. (e), 1192.7,
subd. (c)(8)). The court issued a criminal protective order requiring defendant not to
contact and to stay away from the victim, S.B. (§ 136.2).
       On March 30, 2021, defendant agreed to plead guilty to count one and to admit the
great bodily injury enhancement that had been pleaded in exchange for a stipulated
midterm sentence of three years. This was to be served as a violent strike. Credits would
accrue at 85 percent with the sentence on the enhancement stayed for sentencing
purposes. Given the agreement, the remaining charges and enhancements were to be
dismissed.
       The parties stipulated to the following factual basis for the plea: On February 7,
2021, defendant’s former girlfriend, S.B., was carrying her infant child back to her
apartment when defendant approached and hit her multiple times in the face, causing
severe bleeding to her nose and mouth, and also severe swelling to her eyes and forehead
area. S.B. felt dizzy and had difficulty maintaining her balance. It was later determined
at a hospital that she had suffered a fracture to her nose area as a result of defendant
hitting her.
       During the change of plea hearing, defense counsel informed the court that she had
had adequate time to discuss with defendant his constitutional rights, each of the charges,
possible defenses, as well as consequences from entering a plea. She also had explained
to defendant that the offense qualified as a violent strike offense, and she believed
defendant understood all of the explanations. Later in the hearing, when the trial court
asked defendant if he had had adequate time to discuss the matter with his attorney,
defendant responded, “not really.” The court then asked whether counsel wanted to take
a recess to have another chance to speak with defendant about the plea, which the
prosecutor indicated was only open for that day.

                                              2
       After speaking with defendant off record, defense counsel stated that defendant
contested “some things” in the foregoing factual recital, but that they were still
“stipulating that . . . there [was] a basis for the plea for the [section] 273.5 with the [great
bodily injury] enhancement,” but that “the circumstances in which it happened are not
truthful.” Based on counsel’s assessment of the facts, however, she again reiterated that
there was a factual basis for the plea. The court explained that it would not move forward
with taking the plea if defendant had not had sufficient time to talk his attorney.
       At defense counsel’s request, the court provided defendant and counsel time to
speak privately about the plea offer. Following approximately 20 minutes, defense
counsel informed the court that she and defendant had had sufficient time to discuss the
plea and its implications, and that defendant decided that he wanted to accept the plea.
When asked again, defendant told the court that he had had adequate time to discuss the
matter with his attorney, and that he understood and waived his constitutional rights by
entering the plea.
       Defendant pleaded guilty to count one, corporal injury to a spouse or cohabitant,
and admitted a great bodily injury enhancement. The court found a factual basis for the
plea and that defendant had knowingly, intelligently, and voluntarily waived his
constitutional rights and entered the plea. The trial court granted the prosecutor’s motion
to dismiss count three for insufficient evidence, and the remainder of the charges and
enhancements were dismissed in the interest of justice. Although the prosecutor
requested to submit a modified criminal protective order allowing defendant to contact
his children with S.B., defendant requested that the stay-away order remain in effect prior
to sentencing. Defendant requested a probation report prior to sentencing.
       At sentencing on May 17, 2021, defense counsel noted that the probation report
recommended that the court impose sentence but suspend execution because the
probation officer did not believe state prison would be effective for defendant. Despite
acknowledging that the plea agreement was for a stipulated three-year prison term,

                                               3
defendant requested that the court follow probation’s recommendation. The prosecutor
urged the court to sentence defendant in accordance with the plea agreement, and the trial
court agreed, noting that other counts had already been dismissed under the agreement.
       After the defense agreed there was no legal cause why sentence should not be
pronounced, the court imposed the stipulated sentence of three years in prison for the
corporal injury offense, served at 85 percent, with the great bodily injury enhancement
stayed. The court specifically noted that the offense qualified as a violent strike. The
court imposed a $500 domestic violence fee (§ 1203.097); a $300 restitution fine
(§ 1202.4); a $300 parole revocation restitution fine, which was stayed unless parole was
revoked (§ 1202.45); a $40 court operations assessment (§ 1465.8); and a $30 court
facilities assessment (Gov. Code, § 70373). The court awarded defendant 99 actual days
of credit plus 99 days of conduct credits for a total of 198 days of credit.
       After sentencing, the matter was recalled and defendant sought to withdraw his
plea. According to defense counsel, defendant, “[did] not want to go forward with the
sentencing that we had already sentenced him on.” Defendant wanted to hire a private
attorney in order to facilitate withdrawing his plea. The court relieved defense counsel
and the matter was continued to allow defendant to retain counsel. The case was
continued to June 14, 2021, for a possible motion to withdraw the plea. The court
reiterated that defendant had already been sentenced.
       The court filed the abstract of judgment on May 25, 2021. Defendant retained
new counsel who filed a motion to withdraw defendant’s plea on July 14, 2021, claiming
defendant’s plea was not voluntarily made. Defendant timely filed a notice of appeal that
same day. The court granted defendant’s request for a certificate of probable cause.
       The prosecutor opposed the motion to withdraw the plea, arguing it was untimely
because defendant had already been sentenced. On October 12, 2021, the trial court
denied defendant’s motion to withdraw his plea, finding it untimely.



                                              4
       Appellate counsel subsequently filed a section 1237.2 letter with the trial court
requesting that it strike the $500 domestic violence fee. In November 2021, the trial
court granted defendant’s request, eliminated the fee, and ordered the abstract of
judgment corrected accordingly.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.

                                        DISPOSITION
       The judgment is affirmed.




                                                   HULL, Acting P. J.


We concur:




DUARTE, J.




EARL, J.

                                              5